Citation Nr: 1455614	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  04-28 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from December 1965 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO, among other things, denied service connection for seborrheic dermatitis.  Although the RO denied other claims, they have subsequently been resolved and the issue listed on the title page is the only one remaining before the Board on this appeal.

In August 2006, the appellant testified during a Board hearing at the RO; a transcript of that hearing is of record.

In November 2006, the Board denied the claim.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2008 order, the Court granted a Joint Motion to vacate the Board's 2006 decision and remand the claim to the Board.  Specifically, the parties to the Joint Motion noted that there were outstanding VA and private treatment records that had to be obtained before a final adjudication could occur. 

In June 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) to secure the identified records.  After the claim had been returned to the Board for review, it was determined that another examination of the appellant was necessary.  Hence, in December 2010, the claim was remanded for that purpose.  In November 2011, the Board found the examination inadequate and remanded the claim for a new examination.  The claim was subsequently returned to the Board.  

In September 2012, the Board denied service connection for a skin disability.  The Veteran again appealed to the Court.  In a May 2014 memorandum decision, the Court vacated the Board's September 2012 Decision and remanded the appeal for additional proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court, in its Memorandum Decision, indicated that VA should have obtained and included in the claims file the appellant's VA treatment records from the VA Medical Center in Miami, Florida, from August 2000 to August 2001.  Hence, the claim will be returned to the AMC so that these VA treatment records may be associated with the claims file. 

In addition, the Court noted that the December 2011 VA examination, on which the Board relied, was inadequate.  Specifically, the Court found that the Board's November 2011 remand instructions required the examiner to explain whether the Veteran's skin disorder had "causal origins in service."  In essence, the examiner simply stated that the Veteran's skin conditions "are not recognized as presumptive conditions.  Onset of conditions occurred many years after active military service and has no nexus to exposure during military service."  The examiner did not explain why the "many years" between military service and his current disorder mattered-a medical rationale was necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of the medical records, including VA records, (not already in the claims folder) should then be requested.  Of particular interest are any medical treatment records for the period from August 2000 to August 2001 from the VA Medical Center in Miami.  All records obtained should be added to the claims folder. 

2.  Then, arrange for a VA dermatology examination.  The claims folder is to be made available to the examiner.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The examiner is asked to provide an opinion as to whether the appellant now suffers a dermatological disorder and if he does, the examiner should also opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current skin disorder, to include seborrheic dermatitis and/or onychomycosis, had causal origins in service.  The examiner should specifically address whether it is at least as likely as not that the Veteran's skin disorder was caused by presumed exposure to herbicides in the Republic of Vietnam.  The Board is cognizant that these disorders are not among the herbicide-presumptive diseases; however, the examiner must discuss whether the Veteran's disorders were caused by herbicide exposure.  A medical rationale must be provided.  

In addition, the examiner must discuss potential causes of the Veteran's skin disorder outside of herbicide exposure.  Such discussion must include evidence in the Veteran's service treatment records that he was treated for skin rashes in May and July 1967.  Again, a medical rationale must be provided.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



